 Case 3:19-cr-00029-AET Document 121 Filed 01/15/21 Page 1 of 2 PageID: 3909




RACHAEL A. HONIG
Acting United States Attorney
JORDAN M. ANGER
Assistant U.S. Attorney
970 Broad Street Suite 700
Newark, NJ 07102
Tel.973-645-2829
Fax. 973-645-3210
Email: janger@usa.doj.gov

                                                     January 15, 2021

                                                     UNITED STATES DISTRICT COURT
                                                        DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA,                    :       HON. ANNE E. THOMPSON

               PLAINTIFF,                    :       CRIMINAL No. 19-00029-1
       v.
                                             :       SATISFACTION OF JUDGMENT
GEORGE GILMORE,
                                             :           Document filed electronically
               DEFENDANT.
                                             :


               The Judgment in the above-captioned case having been paid in full, the Clerk of

the United States Court for the District of New Jersey is hereby authorized and requested to

satisfy and cancel said judgment of record for any special assessment, fine and/or restitution

only, as to defendant, George Gilmore. This satisfaction of judgment does not satisfy any

forfeiture judgment imposed in this case.

                                                     RACHAEL A. HONIG
                                                     ACTING UNITED STATES ATTORNEY

                                                     s/JORDAN M. ANGER
                                             By:     JORDAN M. ANGER
                                                     ASSISTANT U.S. ATTORNEY
Case 3:19-cr-00029-AET Document 121 Filed 01/15/21 Page 2 of 2 PageID: 3910
